DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-10 were originally filed March 18, 2021.
	The amendment received May 6, 2022 amended claim 7.
	Claims 1-10 are currently pending.
	Claims 1-3 and 7-9 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3 and 7-9) in the reply filed on May 6, 2022 is acknowledged.

Claims 4-6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2022.

Applicant’s election without traverse of SEQ ID NO: 3 as the LRR domain and a pharmaceutically acceptable carrier as the species in the reply filed on May 6, 2022 is acknowledged.
Priority
The present application claims foreign priority to Korea 10-2020-0084628 filed July 9, 2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejections of record because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2021 is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 32, last line.
Claim Objections
Claim 1 is objected to because of the following informalities: a “fusion protein comprising, at one end of (a) a cell-penetrating peptide…, (b) a peptide comprising” should read a “fusion protein comprising (a) a cell-penetrating peptide…and (b) a peptide comprising” (i.e. deletion of “at one end of” and insertion of the conjunction “and”). Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the claim is dependent on a nonelected invention (i.e. claim 6). Appropriate correction is required.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.

	Present SEQ ID NO: 1 is dNP2 (NP2-GS-NP2).
	Present SEQ ID NO: 2 is mouse NLRX1.
	Present SEQ ID NO: 3 is the LRR domain of mouse NLRX1 (i.e. residues 675-975 of mouse NLRX1).
	Present SEQ ID NO: 4 is MGSS(H)6SSGLVPRGSHMAS-dNP2/SEQ ID NO: 1-VD-SEQ ID NO: 3-EFDYKDDDDKLE(H)6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed fusion protein. For example, it is unclear what the metes and bounds of “represented by” or “derived from” are (e.g. open, closed, requiring part of sequence, all of sequence, etc.).

Claims 1 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed fusion protein. For example, it is unclear what residues of SEQ ID NO: 2 are included or excluded (i.e. what do applicants consider the metes and bounds of the LRR domain of SEQ ID NO: 2).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends on independent claim 1. Independent claim 1 requires the LRR domain of NLRX1 (SEQ ID NO: 2). Claim 2 requires that the LRR domain of NLRX1 is SEQ ID NO: 3. SEQ ID NO: 3 is the LRR domain of SEQ ID NO: 2. Therefore, SEQ ID NO: 3 fails to further limit the LRR domain of SEQ ID NO: 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 depends on claim 8. Claim 8 depends on claim 7. Claim 7 depends on independent claim 1. Claims 1 and 7 refer to the structure of the fusion protein or pharmaceutical composition, respectively. Dependent claims 8 and 9 refer to what the fusion protein or pharmaceutical composition can be utilized for. Therefore, claims 8 and 9 fail to further limit the structure of the fusion protein or pharmaceutical composition. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inohara et al. U.S. Patent Application Publication 2004/0253615 and Choi et al. WO 2017/034244 published February 3, 2017 (translation provided).
For present claims 1-3 and 7-9, Inohara et al. teach SEQ ID NO: 21 with 91.1% identity to present SEQ ID NO: 3 (although a 975mer) and 74.2% identity to present SEQ ID NO: 4, carriers and fusion proteins (please refer to the entire specification particularly Figure 25; paragraphs 164, 165, 167, 168, 285-289, 292, 294, 300; claims).
However, Inohara et al. do not specifically teach dNP2 (SEQ ID NO: 1). 
For present claims 1-3 and 7-9, Choi et al. teach fusion proteins comprising dNP2 (SEQ ID NO: 5) which has 100% identity and the same length as present SEQ ID NO: 1 and carriers (please refer to the entire specification particularly paragraphs 10, 13, 14; claims; Figures 1b, 2).  
The claims would have been obvious because the substitution of one known element (i.e. one fusion protein fragment) for another (i.e. dNP2) would have yielded predictable results (i.e. targeting of the fusion protein to the blood-brain barrier, targeting of the fusion protein to cross the cell membrane) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making fusion proteins with dNP2, making fusion proteins with NLRX1) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mouse NLRX1 (100% identity and the same length as present SEQ ID NO: 2) – The MGC Project Team, 2004, The Status, Quality, and Expansion of the NIH Full-Length cDNA Project: The Mammalian Gene Collection (MGC), Genome Res, 14: 2121-2127.
Nagai-Singer et al, 2019, NLRX1 Is a Multifaceted and Enigmatic Regulator of Immune System Function, Frontiers in Immunology, 10: 2419 (8 pages).
U.S. Patent Application Publication 2016/0263183
Xia et al., 2011, NLRX1 Negatively Regulates TLR-Induced NF-B Signaling by Targeting TRAF6 and IKK, Immunity, 34: 843-853.
Lim et al., 2015, dNP2 is a blood-brain barrier-permeable peptide enabling ctCTLA-4 protein delivery to ameliorate experimental autoimmune encephalomyelitis, Nature Communications, 6: 8244 (13 pages).
U.S. Patent Application Publication 2018/0086788
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/            Primary Examiner, Art Unit 1658